Citation Nr: 1456757	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-45 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to disability ratings for post-traumatic stress disorder (PTSD) higher than 50 percent before September 18, 2013, and 70 percent from September 18, 2013.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to March 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by the Phoenix, Arizona Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an April 2008 rating decision, the RO continued a 50 percent disability rating for PTSD. During the pendency of the appeal, in March 2014, the RO increased the rating for PTSD to 70 percent, but only as effective September 18, 2013.

In the March 2014 rating decision, the RO assigned, effective September 18, 2013, disability ratings that combine to a 100 percent schedular rating. The RO found that the issue of a TDIU therefore was moot. The record contains evidence, however, that suggests that the Veteran's PTSD made him unemployable from a date earlier than September 18, 2013. The United States Court of Appeals for Veterans Claims (Court) has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record in this case raises the issue of unemployability. As part of the issue of ratings for PTSD, the Board will consider whether the Veteran's PTSD warranted a TDIU during any part of the period for which the rating for PTSD is on appeal.


FINDINGS OF FACT

1. From August 17, 2006, the Veteran's psychiatric disability including PTSD produced occupational and social impairment, with deficiencies in most areas, including work, school, family relations, judgment, thinking and mood, due to such symptoms as suicidal ideation, obsessive behavior, depression, anxiety, impaired impulse control, and episodes of violence.

2. The Veteran's PTSD has not produced total social impairment; his communication and thought have not been grossly impaired, his auditory hallucinations have occurred intermittently, and not persistently, he has not been in persistent danger of hurting himself or others, and he has generally remained oriented and performed activities of daily living.

3. From August 17, 2006, the Veteran's psychiatric disability including PTSD made him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. From August 17, 2006, the Veteran's psychiatric disability including PTSD met the criteria for a 70 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2. The Veteran's psychiatric disability including PTSD has not met the criteria for a schedular 100 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411.

3. From August 17, 2006, the Veteran's psychiatric disability including PTSD met the criteria for a TDIU. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in a letter issued November 2006. In that letter, VA advised the Veteran how VA assigns disability ratings and effective dates. The letters also indicated who was to provide the evidence.

The Veteran's claims file is located in the Veterans Benefits Management System (VBMS) and Virtual VA electronic records systems. His record contains his service medical records and post-service medical records, statements he has submitted, and reports of VA medical examinations. He has had VA medical examinations that adequately addressed the manifestations and effects of his psychiatric disability including PTSD.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Ratings for PTSD

The Veteran essentially contends that his PTSD produced impairment that warranted ratings higher than 50 percent before September 18, 2013, and 70 percent from September 18, 2013.

In a claim that the RO received August 17, 2006, the Veteran sought an increased rating for PTSD. 

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 50 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score. The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness. It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV). Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations. Clinicians have assigned the Veteran GAF scores of 30 to 55. GAF scores of 21 to 30 are for behavior that is considerably influence by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometime incoherent, acts grossly inappropriately) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). GAF scores of 31 to 40 are for some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment thinking or mood. GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV.

Records of mental health treatment and examinations of the Veteran reflect clinicians' findings of PTSD as well as bipolar disorder and substance abuse issues. In some rating decisions, the RO has described the Veteran's service-connected psychiatric disability as PTSD claimed as bipolar disorder. Some clinicians have attempted to separate and distinguish the effects of the PTSD, bipolar disorder, and substance abuse on the Veteran's functioning. Overall, however, the record does not provide sufficiently clear distinctions between those effects. The Board therefore will evaluate the Veteran's service-connected psychiatric disability, including PTSD, based on the evidence as to the effects of all mental disorders.

In August 2006, he reported having command hallucinations to drink and to kill himself. He was admitted for inpatient treatment. A treating clinician assigned a GAF score of 30.

In VA mental health treatment in September and October 2006, the Veteran reported nightmares, anxiety, irritability, and passive-aggressive behavior. He indicated that he was on psychiatric medication. He denied hallucinations or suicidal or homicidal ideation. He stated that he worked in his painting business. He indicated that he was separated from his second wife. A treating clinician noted that he had an irritable affect and dysphoric mood, with normal speech and thought process and adequate judgment. The clinician listed a diagnosis of PTSD, and assigned a GAF score of 55. The clinician continued and adjusted psychiatric medications. In November 2006, the Veteran reported sleep problems. He denied hallucinations. The clinician assigned a GAF score of 55. 

In VA treatment in January 2007, the Veteran reported a suicide attempt. In March 2007, he related hearing voices. He indicated that he was homeless. When he was admitted for inpatient treatment, a clinician assigned a GAF score of 40. He indicated that on discharge from inpatient treatment he would live with his aunt.

In an April 2007 statement, the Veteran wrote that he was taking medication to address auditory hallucinations. He stated that he could not work because he had problems completing tasks and taking orders. He reported that he could not complete school because he could not deal with complex problems. He stated that his two marriages had ended in divorce because of his PTSD. He indicated that he had to live with his aunt because he could not function independently. He stated that his aunt told him when it was time to shave and shower. He related having obsessional rituals that caused him problems, including making it unsafe for him to drive. He stated that his most recent suicide attempt was in January 2007. He reported that the prescribed psychiatric medication made him too tired to do anything.

In May 2007, the Veteran had VA emergency mental health treatment. He reported suicidal thoughts and specific homicidal intent regarding a sibling. He also related having serious problems with obsessive-compulsive behavior. He stated that he was not employed. Treatment included medication. As he was admitted for inpatient treatment, a clinician assigned a GAF score of 40. After treatment including adjustment of medications, a clinician assigned a GAF score of 50.

The Veteran had a VA PTSD examination in July 2007. The examiner noted the Veteran's history of three psychiatric hospitalizations in 2006 and early 2007, addressing such symptoms as command auditory hallucinations and homicidal ideation. As of July 2007, the Veteran was living in a VA domiciliary. He reported that he did not like people, and that he could not be told what to do. He related having auditory hallucinations. He stated that he had nightmares every night, and had difficulty sleeping. He indicated that he avoided knives because he feared that he would kill someone. He related having obsessive-compulsive behavior that was severe enough to interfere in his daily activities.

The examiner observed that the Veteran was slightly unkempt. During the examination, the Veteran was pleasant and cooperative most of the time, but somewhat irritable part of the time. The examiner found that he was oriented and had a linear thought process, but noted that he acknowledged having strong auditory hallucinations if he did not take his medications. The examiner observed that his speech was slightly pressured, his judgment was impaired, and his memory and concentration were diminished. The Veteran denied suicidal or homicidal ideation at the time of the examination. The examiner noted that the Veteran was not living independently, and concluded that his mental illness made him unable to work at that time. The examiner assigned a GAF score of 38.

In September 2007, the Veteran was brought to a VA facility for emergency mental health treatment. He indicated that he did not take his psychiatric medication, and he relapsed on alcohol. He reported that he picked a fight with and beat up a stranger. He denied hallucinations. A treating clinician found that he had normal speech and fair judgment. The Veteran was admitted for inpatient treatment, and discharged eight days later.

In VA outpatient mental health treatment in October 2007, the Veteran reported taking psychiatric medications, and having ongoing anxiety and sleep problems. He denied hallucinations or violent thoughts or behavior. He indicated that he lived alone, and that his father managed his benefits and rent payment.

In VA mental health treatment in March 2008, the Veteran reported ongoing psychiatric medication. He stated that he was depressed, and tended to isolate himself. He related that presently he did not have suicidal ideation. He stated that he heard voices once in a while. He indicated that he was looking for work. A treating clinician assigned a GAF score of 55. In April 2008, a clinician again assigned a GAF score of 55. In July 2008, the Veteran reported worsening problems, including auditory hallucinations. The clinician assigned a GAF score of 45. Treatment notes reflect that the Veteran was in VA substance abuse treatment in October through December 2008. It was reported that he was employed as an auditor for an airline.

In July and August 2009, the Veteran again attended VA substance abuse treatment. He indicated that he was not employed, and that he was living with his girlfriend. 

In VA mental health treatment in May 2010, the Veteran complained of racing thoughts. He denied hallucinations. He related some suicidal ideation. He indicated that he was looking for a job and that he lived with his girlfriend. A treating clinician observed normal speech and adequate judgment. The clinician adjusted medications. The clinician assigned a GAF score of 45. In June 2010, the Veteran indicated that, following medication adjustments, he had better concentration and less impulsivity. The clinician again assigned a GAF score of 45.

On VA PTSD examination in October 2010, the examiner indicated that she did not receive the Veteran's claims file to review, but reviewed VA treatment records and the report of the 2007 VA mental health examination. The Veteran reported having nightmares and considerable difficulty sleeping. He stated that he preferred to be alone, and spent most of his time at home. He related being depressed, to the extent that sometimes he was unable to get out of bed. He reported having auditory hallucinations of someone calling his name about once a week. He stated that he worked part time at a fast food restaurant. He reported that he got along with coworkers fairly well. He stated that he received verbal and written reprimands for not showing up to work. He indicated that he could complete daily chores, and that he spent time with family members. He acknowledged a past suicide attempt, and denied current suicidal ideation. The examiner found that the Veteran was oriented and adequately groomed, and had an aggressive and irritated mood. He had a logical thought process and fair judgment, and there was no sign of psychotic symptoms. The examiner assigned a current GAF score of 53, and a GAF score for the preceding year of 45.

In VA mental health treatment in December 2010, the Veteran reported ongoing nightmares, hyperarousal, and intrusive thoughts. He stated that he had racing thoughts less frequently than before. The treating clinician assigned a GAF score of 45. Treatment notes from May 2011 reflect that the Veteran remained on medications for mood stabilization and to address nightmares. In September 2011, he reported hyperarousal, nightmares, flashbacks, a tendency to isolate himself, and inability to sleep. The treating clinician assigned a GAF score of 45.

On VA PTSD examination in January 2014, the examiner reported having reviewed the Veteran's claims file. The Veteran reported having anxiety and chronic sleep impairment. He indicated that his most recent full time work was in December 2008. He asserted that his PTSD and his physical health problems combined to make him unable to work. He reported having acceptable relationships with his wife, children, and parents.

The examiner noted, and expressed agreement with, earlier findings that the Veteran had substance abuse separate from PTSD. The examiner stated, however, that alcohol abuse effects interacted with other mental health symptoms, such that the symptoms and effects of alcohol abuse and PTSD could not be clearly separated. In another section of the examination report, the examiner indicated that PTSD symptoms and alcohol abuse symptoms contributed about equally to the overall level of impairment. The examiner found that the Veteran's mental disorders including PTSD produced occupational and social impairment with reduced reliability and productivity. The examiner indicated that the Veteran's PTSD effects of sleep disturbance, hypervigilance, and anger affected his ability to sustain employment. The examiner expressed the opinion that the Veteran's PTSD would produce a serious impact on his ability to sustain employment in a competitive work setting.

The evidence indicates that from August 2006 the effects of the Veteran's psychiatric disorders including PTSD produced occupational and social impairment, with deficiencies in most areas, including work, school, family relations, judgment, thinking and mood. His symptoms included suicidal ideation, obsessive behavior, depression, anxiety, impaired impulse control, and episodes of violence. The Board finds that the record supports a 70 percent rating from the time of the August 2006 claim.

As noted above, the record in this case indirectly raises the issue of unemployability. The evidence indicates that during most periods from August 2006 forward, the Veteran was unemployed as a result of his psychiatric problems. Over those years he has had multiple admissions for inpatient psychiatric treatment. The few reports that he held employment after 2006 were followed shortly by reports that he was no longer employed. Thus, from August 2006 forward, his PTSD has made him unable to secure or to follow, for any significant duration, a substantially gainful occupation. The Board therefore grants a TDIU from August 17, 2006.

The Veteran's PTSD has not produced total social impairment, nor symptoms consistent with the rating schedule criteria for a 100 percent rating. Communication and thought have not been grossly impaired. Auditory hallucinations have occurred intermittently, not persistently. There have been instances of suicidal and homicidal ideation, but he has not been in persistent danger of hurting himself or others. He has generally remained oriented and performed activities of daily living. Thus, a 100 percent schedular rating for PTSD is not warranted for any period.

As the Board is granting a TDIU for the entire appeal period, and as the RO established a 100 percent combined rating from September 18, 2013, it is not necessary to consider whether the Veteran's disability due to PTSD warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014). 


ORDER

From August 17, 2006, a 70 percent disability rating for PTSD, but not greater, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From August 17, 2006, a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


